Cooper, J.,
delivered the opinion of the court.
Under the agreed facts, the defendant should have been discharged. By § 3551, code 1892, a railroad company is subjected to a fine of fifty dollars (1) for obstructing travel upon a “ highway ” for a longer period than five minutes, and (2) for obstructing a “ street ” for a longer period than shall be prescribed by ordinance of the city, town or village.
The word “highway,” as used in this section, relates alone to highways in the country. Railroad Co. v. State, 51 Miss., 137; Railway Co. v. French, 69 Ib., 121. It was admitted by the state that the town of Batesville, for the obstruction of .a street of which town the prosecution was made, had no ordinance governing the subject. The appellant, therefore, was not liable under the second clause of the section.
Judgment reversed, and defendant discharged.